office_of_chief_counsel internal_revenue_service memorandum number release date cc ita presp-136823-10 third party communication date of communication month dd yyyy uilc 139d date date to christie j jacobs director of indian tribal governments tege internal_revenue_service speer boulevard denver co peter stipek director customer accounts service w l internal_revenue_service w peachtree street atlanta ga from donna welsh senior technician reviewer branch associate chief_counsel income_tax and accounting subject child of members of an indian_tribe who are divorced separated or living apart and sec_139d this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may parents who are members of an indian_tribe and who are divorced separated or living apart treat their child as a dependent of both parents for purposes of sec_139d of the internal_revenue_code conclusion presp-136823-10 parents who are members of an indian_tribe and who are divorced separated or living apart may treat their child as a dependent of both parents for purposes of sec_139d law and analysis congress added sec_139d to the code in the patient protection and affordable_care_act publaw_111_148 124_stat_199 it provides in general that gross_income does not include the value of any qualified_indian_health_care_benefit sec_139d defines the term qualified_indian_health_care_benefit to include certain medical_care and accident or health coverage provided to a member of an indian_tribe including a spouse or dependent of the member for purposes of sec_139d the term medical_care has the same meaning as in sec_213 and the terms accident_or_health_insurance and accident_or_health_plan have the same meaning as in sec_105 under sec_105 and sec_213 a child to whom sec_152 applies is treated as a dependent of both parents sec_139d provides that the term dependent has the meaning as in sec_152 with certain modifications sec_139d does not specifically address whether a child of parents who are divorced separated or living apart is treated as a dependent of both parents revproc_2008_48 2008_36_irb_586 describes the circumstances in which the internal_revenue_service will treat a child of parents who are divorced separated or living apart as the dependent of both parents for purposes of sec_105 sec_106 sec_132 sec_213 sec_220 and sec_223 the revenue_procedure concludes that for purposes of those tax provisions the service will treat a child of parents who are divorced separated or living apart as a dependent of both parents whether or not the custodial_parent has released the claim to the exemption for the child under sec_152 the revenue_procedure applies to taxpayers who are divorced legally_separated under a decree of divorce or separate_maintenance legally_separated under a written_separation_agreement or live apart at all times for the last months of the calendar_year and who are the parents of a child who receives over one-half of the child's support during the calendar_year from the child's parents is in the custody of one or both parents for more than one-half of the calendar_year and qualifies under sec_152 c or sec_152 d as a qualifying_child or qualifying_relative of one of the child's parents sec_139d incorporates the definitions of medical_care used in sec_213 and accident_or_health_insurance and accident_or_health_plan used in sec_105 and under those provisions a child of parents who are divorced separated or living apart is treated as the dependent of both parents therefore the service will apply revproc_2008_48 for purposes of sec_139d accordingly taxpayers who are within the scope of revproc_2008_48 and who are members of an indian_tribe may treat their child as a dependent of both parents for purposes of sec_139d whether or not the custodial_parent releases the presp-136823-10 claim to the exemption for the child under sec_152 if only one parent within the scope of revproc_2008_48 is a member of an indian_tribe that parent may treat the child as a dependent for purposes of sec_139d please call sheldon iskow at if you have any further questions
